DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         JEAN CLAUDE NOEL,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D10-1765

                               [June 8, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. 07-
9128CF10A.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Assistant Attorney General, West Palm Beach, for appellee.

                ON REMAND FROM THE SUPREME COURT

PER CURIAM.

    Pursuant to the Florida Supreme Court’s decision in Noel v. State, 2016
WL 1592703, No. SC14-274, SC14-1952 (Fla. April 21, 2016), this case is
affirmed in part, reversed in part, and remanded to the circuit court for
resentencing.

WARNER, GROSS and GERBER, JJ., concur.


                           *          *          *